t c summary opinion united_states tax_court lynn marie domaschko petitioner v commissioner of internal revenue respondent docket no 8416-15s filed date lynn marie domaschko pro_se michael e d’anello for respondent summary opinion ruwe judge the petition in this case was filed pursuant to the provisions of sec_7463 of the internal_revenue_code pursuant to sec_7463 the all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this proceeding was commenced under sec_6015 for review of respondent’s final_determination that petitioner is not entitled to relief from joint_and_several_liability with respect to an understatement of federal_income_tax reported on a joint federal_income_tax return filed for this matter is before the court on respondent’s motion for summary_judgment motion pursuant to rule respondent contends that no genuine dispute exists as to any material fact petitioner has not responded to the motion despite an order from this court instructing her to do so background the following facts are based on the parties’ pleadings including respondent’s motion and the exhibits attached thereto see rule b petitioner resided in maine when she filed her petition petitioner and her ex-husband peter kosmala timely filed a joint form_1040 u s individual_income_tax_return for their taxable_year showing tax due of dollar_figure and reporting withholding of dollar_figure the form_1040 showed an by order dated date the court directed petitioner to file on or before date a response to respondent’s motion no response was filed by petitioner dollar_figure overpayment which respondent refunded to petitioner and mr kosmala on date respondent subsequently examined petitioner and mr kosmala’s joint return and on date assessed a dollar_figure deficiency against petitioner and mr kosmala for their taxable_year in petitioner received wages from the town of kennebunk maine and alano sportswear inc of dollar_figure and dollar_figure respectively petitioner did not have any federal_income_tax withheld from these wages in mr kosmala received wages of dollar_figure from the american association of advertising and had dollar_figure withheld for federal_income_tax petitioner and mr kosmala timely filed a joint form_1040 for the taxable_year showing tax due of dollar_figure which respondent assessed on date the form_1040 reported withholding of dollar_figure which generated an overpayment of dollar_figure on date respondent applied dollar_figure of the dollar_figure overpayment for against petitioner and mr kosmala’s outstanding income_tax_liability the dollar_figure satisfied petitioner and mr kosmala’s outstanding income_tax_liability interest and late payment addition_to_tax for respondent also assessed interest and a late payment addition_to_tax respondent refunded to petitioner and mr kosmala the remaining dollar_figure on date petitioner and mr kosmala finalized their divorce on or about date on date respondent received from petitioner a form_8857 request for innocent spouse relief requesting relief from joint_and_several_liability for the taxable_year in the form_8857 petitioner asserts that she should not be held responsible for the tax_liability and is entitled to a refund respondent issued petitioner a final_determination dated date determining that petitioner was not entitled to relief under sec_6015 c or f petitioner timely filed a petition with this court discussion summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 summary_judgment may be granted where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that no genuine dispute as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by her own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 petitioner failed to respond to respondent’s motion and has failed to demonstrate that there is a genuine dispute for trial because petitioner failed to respond to respondent’s motion the court could enter a decision against her for that reason alone see rule d we will nevertheless consider the motion on its merits we conclude that there are no material facts in dispute and that this case is appropriate for summary adjudication by failing to respond to the assertions in the motion petitioner waived her right to contest them see rule d 117_tc_183 akonji v commissioner tcmemo_2012_56 tax ct memo lexi sec_49 at innocent spouse relief generally married taxpayers who file a joint federal_income_tax return are jointly and severally liable for the tax reported on the return sec_6013 see also sec_1_6013-4 income_tax regs sec_6015 allows a spouse to obtain relief from joint_and_several_liability in certain circumstances sec_6015 provides that a spouse who has made a joint_return may elect to seek relief from joint_and_several_liability under sec_6015 which deals with relief from liability for an understatement_of_tax with respect to a joint_return sec_6015 provides that an eligible spouse may elect to limit that spouse’s liability for any deficiency with respect to a joint_return under sec_6015 which deals with relief from joint_and_several_liability for taxpayers who are no longer married or who are legally_separated or no longer living together if a taxpayer does not qualify for relief under either sec_6015 or c the taxpayer may seek equitable relief under sec_6015 under sec_6015 the secretary has discretion to grant equitable relief for any unpaid tax or any deficiency or any portion of either to a spouse who filed a joint_return respondent determined that petitioner and mr kosmala were liable for an income_tax deficiency_interest and a late payment addition_to_tax for their taxable_year this liability was satisfied in full using a portion dollar_figure of the overpayment dollar_figure from petitioner and mr kosmala’s taxable_year petitioner argues that she should not be held responsible for the tax_liability and is entitled to a refund see kaufman v commissioner tcmemo_2010_89 tax ct memo lexi sec_115 at holding that the satisfaction of a joint tax_liability does not render a requesting spouse’s innocent spouse claim moot because the requesting spouse may be entitled to a refund of the tax paid sec_6402 allows the internal_revenue_service to credit an overpayment to the person who made the overpayment in the case of married taxpayers filing jointly a joint income_tax return does not create new property interests for the husband or the wife in each other’s income_tax overpayment t he spouse having paid the entire amount of the tax is entitled to the entire amount of the overpayment rev_rul 1974_2_cb_399 c ourts have consistently found that a refund should be disbursed in proportion to the amount each spouse paid to the taxes owed 149_fedappx_449 6th cir moreover revproc_2013_34 sec_4 2013_ 43_irb_397 discusses tax_liabilities paid in innocent spouse cases and states refunds in both understatement and underpayment cases a requesting spouse is eligible for a refund of separate payments made by the requesting spouse after date if the requesting spouse establishes that the funds used to make the payment for which a refund is sought were provided by the requesting spouse a requesting spouse is not eligible for refunds of payments made with the joint_return joint payments or payments that the nonrequesting spouse made a requesting spouse however may be eligible for a refund of the requesting spouse’s portion of the requesting and nonrequesting spouse’s joint overpayment from another tax_year that was applied to the joint income_tax_liability to the extent that the requesting spouse can establish that the requesting spouse provided the funds for the overpayment the availability of refunds is subject_to the refund limitations of sec_6511 emphasis added even if we assume arguendo that petitioner is eligible for innocent spouse relief under sec_6015 she would not be entitled to a refund for petitioner did not contribute any funds to the payment of the joint tax_liability that resulted in an overpayment which was subsequently applied against the liability petitioner and mr kosmala’ sec_2013 overpayment of dollar_figure was solely attributable to mr kosmala’s payment of dollar_figure via federal_income_tax withholdings although petitioner received wages of dollar_figure during she had no federal_income_tax withheld from those wages and has presented no alternative theory suggesting that she contributed to the payment of the joint liability caselaw and administrative guidance are clearly in accord that petitioner did not acquire a property interest in the overpayment that year’s tax_liability was paid wholly and exclusively by mr kosmala see macphail f app’x pincite see also revrul_74_611 supra because petitioner did not have an ownership_interest in the overpayment which in turn was used to satisfy the outstanding tax_liability it follows logically that she could not be entitled to either a complete or a proportionate refund from the payment of her and her former husband’s outstanding tax_liability even if she were to show compliance with the requirements of sec_6015 c or f in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
